Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of November 14, 2008, is entered into by and
among VALUECLICK, INC., a Delaware corporation (the “Borrower”), HI-SPEED MEDIA,
INC., a California corporation (“HSM”), WEB MARKETING HOLDINGS, LLC, a Delaware
limited liability company (“Web Marketing”), WEB CLIENTS, LLC, a Delaware
limited liability company (“Web Clients”), I-DEAL DIRECT INTERACTIVE, LLC, a
Pennsylvania limited liability company (“I-Deal”), MEZI MEDIA, INC., a
California corporation (“Mezi”), SEARCH123.COM INC., a California corporation
(“Search123”), MEDIAPLEX, INC., a Delaware corporation (“Mediaplex”), BE FREE,
INC., a Delaware corporation (“Be Free”), COMMISSION JUNCTION, INC., a Delaware
corporation (“Commission Junction”), each of the other entities which becomes a
party hereto pursuant to Section 10.15 hereof (each of the foregoing, including
the Borrower, HSM, Web Marketing, Web Clients, I-Deal, Mezi, Search123,
Mediaplex, Be Free, and Commission Junction, a “Grantor” and collectively, the
“Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”) for the financial institutions
which are from time to time parties to the Credit Agreement referred to in
Recital A below (collectively, the “Lenders”) and as collateral agent for any
Affiliate of a Lender party to a Lender Rate Contract (as defined in the Credit
Agreement referred to below) or providing Lender Bank Products (as defined in
the Credit Agreement referred to below).

RECITALS

A Pursuant to that certain Credit Agreement, dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the Administrative
Agent, the Lenders have agreed to extend loans and other financial
accommodations to the Borrower upon the terms and subject to the conditions set
forth therein.

B. The Lenders’ obligations to extend loans and other financial accommodations
to the Borrower under the Credit Agreement are subject, among other conditions,
to receipt by the Administrative Agent of this Security Agreement duly executed
by the Grantors.

C. Each Grantor (other than the Borrower) is or shall become a party to that
certain Guaranty Agreement dated as of even date herewith in connection with the
Credit Agreement. Each Grantor (other than the Borrower) has obtained and will
continue to obtain working capital and loans needed for its operations from the
Borrower, and the Borrower will obtain funds to provide and lend to the Grantors
(other than the Borrower) from the Lenders under the Credit Agreement. In
addition, the Grantors (other than the Borrower) expect to realize direct and
indirect benefits as the result of the availability of the aforementioned credit
facilities to the Borrower and as the result of financial or business support
which will be provided to the Grantors (other than the Borrower) by the
Borrower.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of the Grantors hereby agrees with the Administrative Agent,
for itself and for the ratable benefit of the Administrative Agent, the Lenders,
and any Affiliate of a Lender party to a Lender Rate Contract or providing
Lender Bank Products as follows:

SECTION 1. Definitions and Interpretation. When used in this Security Agreement,
the following terms shall have the following respective meanings:

“Account” means any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC (or any other then applicable provision of the UCC) and, in any event,
shall include, without limitation, all accounts receivable, book debts and other
forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments) now owned or hereafter received or acquired by
or belonging or owing to any Grantor (including, without limitation, under any
trade name, style or division thereof) whether arising out of goods sold or
services rendered by such Grantor or from any other transaction, whether or not
the same involves the sale of goods or services by such Grantor (including,
without limitation, any such obligation which may be characterized as an account
or contract right under the UCC) and all of any Grantor’s rights in, to and
under all purchase orders or receipts now owned or hereafter acquired by it for
goods or services, and all of any Grantor’s rights to any goods represented by
any of the foregoing (including, without limitation, unpaid seller’s rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), and all monies due or to become due
to any Grantor under all purchase orders and contracts for the sale of goods or
the performance of services or both by any Grantor (whether or not yet earned by
performance on the part of such Grantor or in connection with any other
transaction), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.

“Account Debtor” means any “account debtor,” as such term is defined in
Section 9-102(a)(3) of the UCC (or any other then applicable provision of the
UCC).

“Chattel Paper” means any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC (or any other then applicable provision of the
UCC), including, without limitation, electronic chattel paper and tangible
chattel paper.

“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.

“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in Section 9-102(a)(13) of the UCC (or any other then applicable
provision of the UCC).

“Contracts” means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments) in or under which any Grantor may now or hereafter have any right,
title or interest, including, without limitation, with respect to an Account,
any agreement relating to the terms of payment or the terms of performance
thereof.

“Deposit Account” means any “deposit account” as such term is defined in
Section 9-102(a)(29) of the UCC (or any other then applicable provision of the
UCC), and should include, without limitation, any demand, time, savings passbook
or like account, now or hereafter maintained by or for the benefit of any
Grantor, or in which any Grantor now holds or hereafter acquires any interest,
with a bank, savings and loan association, credit union or like organization
(including the Administrative Agent) and all funds and amounts therein, whether
or not restricted or designated for a particular purpose.

“Documents” means any “documents,” as such term is defined in
Section 9-102(a)(30) of the UCC (or any other then applicable provision of the
UCC).

“Electronic Chattel Paper” means any “electronic chattel paper” as such term is
defined in Section 9-102(a)(31) of the UCC (or any other then applicable
provision of the UCC).

“Equipment” means any “equipment,” as such term is defined in
Section 9-102(a)(33) of the UCC (or any other then applicable provision of the
UCC), now or hereafter owned or acquired by any Grantor or in which any Grantor
now holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all machinery, equipment, fixtures, furniture, furnishings,
trade fixtures, vehicles, trucks, mainframe, personal and other computers,
terminals and printers and related components and accessories, all copiers,
telephonic, video, electronic data-processing, data storage equipment and other
equipment of any nature whatsoever, and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

“General Intangible” means any “general intangible,” as such term is defined in
Section 9-102(a)(42) of the UCC (or any other then applicable provision of the
UCC) and, in any event, shall include, without limitation, all right, title and
interest which any Grantor may now or hereafter have in or under any Contract,
all customer lists, all proprietary or confidential information, inventions
(whether or not patented or patentable), interests in partnerships, joint
ventures and other business associations, permits, books and records, goodwill,
claims in or under insurance policies, including unearned premiums, Payment
Intangibles, Software, uncertificated securities, cash and other forms of money
or currency, rights to receive tax refunds and other payments and rights of
indemnification.

“Instruments” means any “instrument,” as such term is defined in
Section 9-102(a)(47) of the UCC (or any other then applicable provision of the
UCC) including, without limitation, all notes, certificated securities and all
other evidences of indebtedness, other than instruments that constitute, or are
a part of a group of writings that constitute, Chattel Paper.

“Inventory” means any “inventory,” as such term is defined in
Section 9-102(a)(48) of the UCC (or any other then applicable provision of the
UCC), wherever located, now or hereafter owned or acquired by any Grantor or in
which any Grantor now holds or hereafter acquires any interest, and, in any
event, shall include, without limitation, all inventory, goods and other
personal property which are held by or on behalf of any Grantor for sale or
lease or are furnished or are to be furnished under a contract of service or
which constitute raw materials, work in process or materials used or consumed or
to be used or consumed in any Grantor’s business, or the processing, packaging,
promotion, delivery or shipping of the same, and all finished goods whether or
not such inventory is listed on any schedules, assignments or reports furnished
to the Administrative Agent from time to time and whether or not the same is in
transit or in the constructive, actual or exclusive occupancy or possession of
any Grantor or is held by any Grantor or by others for any Grantor’s account,
including, without limitation, all goods covered by purchase orders and
contracts with suppliers and all goods billed and held by suppliers and all
inventory of any Grantor which may be located on the premises of any Grantor or
of any carriers, forwarding agents, truckers, warehousemen, vendors, selling
agents or other persons.

“Investment Property” means any “investment property,” as such term is defined
in Section 9-102(a)(49) of the UCC (or any other then applicable provision of
the UCC) and shall include, without limitation, all certificated securities
(including, without limitation, those listed on Schedule I), uncertificated
securities, security entitlements, Securities Accounts, commodity contracts and
commodity accounts as each such term is defined in the UCC.

“Letter-of-Credit Right” means “letter-of-credit right,” as such term is defined
in Section 9-102(a)(51) of the UCC (or any other then applicable provision of
the UCC).

“Payment Intangible” means “payment intangible,” as such term is defined in
Section 9-102(a)(61) of the UCC (or any other then applicable provision of the
UCC).

“Pledged Collateral” means, collectively, the notes, the stock, partnership
interests, limited liability company interests, and all other Investment
Property of any Grantor, all certificates or other instruments representing any
of the foregoing, all security entitlements of any Grantor in respect of any of
the foregoing, all dividends, interest distributions, cash, warrants, rights,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC (or any other then applicable provision of the UCC), and, in any event,
shall include, without limitation, (a) any and all Accounts, Chattel Paper,
Instruments, cash or other forms of money or currency or other proceeds payable
to any Grantor from time to time in respect of the Collateral, (b) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to any
Grantor from time to time with respect to any of the Collateral, (c) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting under color of governmental authority), (d) all
certificates, dividends, cash, Instruments and other property received or
distributed in respect of or in exchange for any Investment Property, and
(e) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

“Secured Obligations” shall mean and include (a) in the case of the Borrower,
the Obligations (as defined in the Credit Agreement) and (b) in the case of each
other Grantor, all liabilities and obligations, howsoever arising, owed by such
Grantor to the Administrative Agent, any Lender or any Affiliate of a Lender
party to a Lender Rate Contract or providing Lender Bank Products of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, in each case, pursuant
to the terms of the Guaranty or any of the other Credit Documents to which such
Grantor is a party, including without limitation all interest (including
interest that accrues after the commencement of any bankruptcy or other
insolvency proceeding by or against such Grantor, whether or not allowed or
allowable), fees, charges, expenses, attorneys’ fees and accountants’ fees
chargeable to and payable by the Grantor hereunder and thereunder.

“Securities Account” means “securities account,” as such term is defined in
Section 8501(a) of the UCC (or any other then applicable provision of the UCC).

“Security Agreement” means this Security Agreement and all exhibits and
schedules hereto, as the same may from time to time be amended, modified,
supplemented or restated.

“Software” means “software,” as such term is defined in Section 9-102(a)(75) of
the UCC (or any other then applicable provision of the UCC).

“Supporting Obligation” means “supporting obligation,” as such term is defined
in Section 9-102(a)(77) of the UCC (or any other then applicable provision of
the UCC).

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the Administrative Agent’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection of priority and for purposes of
definitions related to such provisions.

Unless otherwise defined herein, all other capitalized terms used herein and
defined in the Credit Agreement shall have the respective meanings given to
those terms in the Credit Agreement, and all terms defined in the UCC shall have
the respective meanings given to those terms in the UCC. The rules of
interpretation set forth in Article I of the Credit Agreement shall, to the
extent not inconsistent with the terms of this Security Agreement, apply to this
Security Agreement and are hereby incorporated by reference.

SECTION 2. Grant of Security Interest. Each Grantor hereby pledges and grants to
the Administrative Agent for itself and for the benefit of the Lenders and any
Affiliate of a Lender party to a Lender Rate Contract or providing Lender Bank
Products, as security for the full, prompt, complete and final payment when due
(whether at stated maturity, by acceleration or otherwise) and prompt
performance and observance of all of the Secured Obligations of such Grantor,
and in order to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and the other Credit Documents and to make loans and other
financial accommodations available to and for the benefit of the Borrower upon
the terms and subject to the conditions thereof, a security interest in and to
all of such Grantor’s right, title and interest in, to and under each of the
following, whether now owned or hereafter acquired by such Grantor or in which
such Grantor now holds or hereafter acquires any interest (all of which being
hereinafter collectively called the “Collateral”):

(a) All Accounts;

(b) All Chattel Paper;

(c) All Commercial Tort Claims;

(d) All Contracts;

(e) All Deposit Accounts;

(f) All Documents;

(g) All Equipment;

(h) All General Intangibles;

(i) All Instruments;

(j) All Inventory;

(k) All Investment Property;

(l) All Pledged Collateral;

(m) All Letter-of-Credit Rights;

(n) All Supporting Obligations;

(o) All property of such Grantor held by the Administrative Agent or any Lender,
or any other party for whom the Administrative Agent or any Lender is acting as
agent hereunder, including, without limitation, all property of every
description now or hereafter in the possession or custody of or in transit to
the Administrative Agent, any Lender or such other party, for any purpose,
including, without limitation, safekeeping, collection or pledge, for the
account of such Grantor, or as to which such Grantor may have any right or
power;

(p) All other goods and personal property of such Grantor whether tangible or
intangible and whether now or hereafter owned or existing, leased, consigned by
or to, or acquired by, such Grantor and wherever located; and

(q) To the extent not otherwise included, all Proceeds of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of each of the foregoing;

provided, however, that the Collateral shall not include:

(i) any Excluded Assets or any Margin Stock; or

(ii) any Equity Securities in any Foreign Subsidiary or other foreign
corporation owned or otherwise held thereby which, when aggregated with all of
the other Equity Securities in such Foreign Subsidiary or other foreign
corporation pledged by the Grantors, would result in more than 65% of the Equity
Securities in such Foreign Subsidiary or other foreign corporation entitled to
vote (within the meaning of Treasury Regulation Section 1.956-2(c)(2)
promulgated under the IRC) (the “Voting Equity Interests”) (on a fully diluted
basis) being pledged to the Administrative Agent, on behalf of itself and the
Lenders and any Affiliate of a Lender party to a Lender Rate Contract or
providing Lender Bank Products, under this Security Agreement and the other
Credit Documents (although all of the Equity Securities in such Foreign
Subsidiary or other foreign corporation not entitled to vote (within the meaning
of Treasury Regulation Section 1.956-2(c)(2) promulgated under the IRC) (the
“Non-Voting Equity Interests”) shall be Collateral hereunder); provided,
further, that, if, as a result of any change in the tax laws of the United
States of America after the date of this Security Agreement, the pledge by the
Grantors of any additional Equity Securities in any such Foreign Subsidiary to
the Administrative Agent, on behalf of itself and the Lenders, under this
Security Agreement or any of the other Credit Documents could not reasonably be
expected to result in an increase in the aggregate net consolidated tax
liabilities of the Grantors, then, promptly after the change in such laws and
written request by the Administrative Agent, all such additional Equity
Securities shall be so pledged under this Security Agreement or such other
Credit Document, as applicable.

SECTION 3. Rights of the Administrative Agent; Collection of Accounts.

(a) The Administrative Agent shall not have any obligation or liability under
any Contract by reason of or arising out of this Security Agreement or the
granting to the Administrative Agent of a security interest therein or the
receipt by the Administrative Agent of any payment relating to any Contract
pursuant hereto, nor shall the Administrative Agent be required or obligated in
any manner to perform or fulfill any of the obligations of any Grantor under or
pursuant to any Contract, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any Contract, or to present or file any
claim, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

(b) The Administrative Agent authorizes each Grantor to collect the respective
Accounts of such Grantor, provided, that the Administrative Agent may, upon the
occurrence and during the continuation of any Event of Default and without
notice, limit or terminate said authority at any time. If required by the
Administrative Agent at any time during the continuation of any Event of
Default, any Proceeds, when first collected by a Grantor, received in payment of
such Account or in payment for any of its Inventory or on account of any of its
Contracts shall be promptly deposited by such Grantor in precisely the form
received (with all necessary endorsements) in a special bank account maintained
by the Administrative Agent subject to withdrawal by the Administrative Agent
only, as hereinafter provided, and until so turned over shall be deemed to be
held in trust by such Grantor for and as the Administrative Agent’s property,
and shall not be commingled with such Grantor’s other funds or properties. Such
Proceeds, when deposited, shall continue to be collateral security for all of
the Secured Obligations and shall not constitute payment thereof until applied
as hereinafter provided. Upon the occurrence and during the continuation of any
Event of Default, the Administrative Agent may, in its sole discretion, apply
all or a part of the funds on deposit in said special account to the principal
of or interest on or both in respect of any of the Secured Obligations in
accordance with the provisions of Section 7(g), below, and any part of such
funds which the Administrative Agent elects not to so apply and deems not
required to be held by the Administrative Agent as collateral security for the
Secured Obligations shall be paid over from time to time by the Administrative
Agent to the Grantors. If an Event of Default has occurred and is continuing, at
the request of the Administrative Agent, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the sale and delivery of such Inventory and each Grantor shall deliver all
original and other documents evidencing and relating to, the performance of
labor or service which created such Accounts, including, without limitation, all
original orders, invoices and shipping receipts.

(c) The Administrative Agent may at any time, upon the occurrence and during the
continuation of any Event of Default, without consent from any Grantor, notify
Account Debtors of any Grantor, parties to the Contracts of any Grantor,
obligors in respect of Instruments of any Grantor and obligors in respect of
Chattel Paper of any Grantor that the Accounts and the right, title and interest
of any Grantor in and under such Contracts, Instruments, and Chattel Paper have
been assigned to the Administrative Agent, and that payments shall be made
directly to the Administrative Agent. Upon the request of the Administrative
Agent, each Grantor shall so notify such Account Debtors, parties to such
Contracts, obligors in respect of such Instruments and obligors in respect of
such Chattel Paper. Upon the occurrence and during the continuation of an Event
of Default, the Administrative Agent may communicate with such Account Debtors,
parties to such Contracts, obligors in respect of such Instruments and obligors
in respect of such Chattel Paper to verify with such parties, to the
Administrative Agent’s satisfaction, the existence, amount and terms of any such
Accounts, Contracts, Instruments or Chattel Paper.

SECTION 4. Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) Such Grantor is the sole legal and equitable owner of each item of the
Collateral in which it purports to grant a security interest hereunder, having
good and merchantable title or rights thereto free and clear of any and all
Liens, except for the Permitted Liens.

(b) No effective security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists, except such as may have been filed by such Grantor in favor
of the Administrative Agent pursuant to this Security Agreement or such as
relate to other Permitted Liens.

(c) This Security Agreement creates a legal and valid security interest on and
in all of the Collateral in which such Grantor now has rights, and when UCC-1
financing statements evidencing such rights are communicated to the appropriate
filing office along with the tendering of the appropriate filing fee (or the
filing office otherwise accepts such UCC-1 financing statements), such rights
shall constitute a valid, perfected security interest in such Collateral to the
extent such security interest can be perfected by filing under the UCC, free and
clear of all liens, except Permitted Liens.

(d) Each Grantor’s exact legal name as of the date hereof is set forth on
Schedule V attached hereto. Each Grantor was formed under the laws of
jurisdiction of its formation as set forth on Schedule V attached hereto. Each
Grantor’s chief executive office, principal place of business, and the place
where each Grantor maintains records concerning the Collateral as of the date
hereof are set forth on Schedule V attached hereto. As of the date hereof, the
Collateral, other than Deposit Accounts and Investment Property held in
Securities Accounts, is presently located at the location(s) set forth on
Schedule V attached hereto. No Grantor shall remove or cause to be removed,
except in the ordinary course of such Grantor’s business or in connection with
dispositions permitted under the Credit Agreement, the Collateral or the records
concerning the Collateral from those premises without prior written notice to
the Administrative Agent.

(e) As of the date hereof, all Chattel Paper, Instruments and certificated
securities of each Grantor included in the Collateral are set forth on
Schedule I. Upon delivery of all originals of each item set forth on Schedule I
to the Administrative Agent all action necessary to protect and perfect such
security interest in each item set forth on Schedule I has been duly taken, or
shall be taken promptly after the Closing Date. All Letter-of-Credit Rights and
Commercial Torts Claims asserted in court or other appropriate forum of each
Grantor existing as of the date hereof are set forth on Schedule II. The
security interest of the Administrative Agent in the Collateral is prior in
right and interest to all other liens, other than Permitted Liens, and is
enforceable as such against creditors of and purchasers from such Grantor. Each
Grantor shall supplement Schedule I and Schedule II from time to time within
twenty (20) Business Days after obtaining any additional Chattel Paper,
Instruments, certificated securities, Letter-of-Credit Rights or Commercial Tort
Claims, as applicable, with a face value in excess of $100,000 and any
certificated securities of any Subsidiary of such Grantor (other than an
Immaterial Subsidiary).

(f) The names and addresses of all financial institutions at which each Grantor
maintains its Deposit Accounts (other than De Minimis Accounts established after
the date hereof) and the account numbers and account names of such Deposit
Accounts are listed on Schedule III. Each Grantor shall supplement Schedule III
from time to time within twenty (20) Business Days after opening any additional
Deposit Account or closing or changing the account number or account name on any
existing Deposit Account.

(g) The names and addresses of all institutions at which each Grantor maintains
its Securities Accounts and the account numbers and account names of such
Securities Accounts are listed on Schedule IV. Each Grantor shall supplement
Schedule IV from time to time within twenty (20) Business Days after opening any
additional Securities Account or closing or changing the account number or
account name on any existing Securities Account.

(h) Such Grantor is the sole holder of record and the sole beneficial owner of
all certificated securities and uncertificated securities pledged to the
Administrative Agent by such Grantor under Section 2 of this Security Agreement,
free and clear of any adverse claim, as defined in Section 8102(a)(1) of the UCC
(or any other then applicable provision of the UCC), except for the lien created
in favor of the Administrative Agent by this Security Agreement and the other
Credit Documents.

(i) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or any other Person is required for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement, except in connection with a disposition of the
Investment Property as may be required by governmental rules affecting the
offering and sale of securities generally.

(j) As of the date required to be delivered hereunder, each Grantor has
delivered to Administrative Agent, together with all necessary stock powers,
endorsements, assignments and other necessary instruments of transfer, the
originals of all stock certificates, instruments, notes, other certificated
securities and all certificates, instruments and other writings evidencing the
same.

(k) All shares of the pledged Investment Property set forth on Schedule I are
duly authorized and validly issued, fully paid, and non-assessable, and
constitute all (in the case of Domestic Subsidiaries) or 65% (in the case of
Foreign Subsidiaries) of the issued and outstanding shares of capital stock of
each issuer. As of the Closing Date, set forth in Schedule I hereto is a true,
complete and accurate list of all shares of stock issued by each Grantor’s
Subsidiaries and all other securities owned by such Grantor.

SECTION 5. Covenants. Each Grantor covenants and agrees with the Administrative
Agent that from and after the date of this Security Agreement and until the
Secured Obligations have been completely and finally paid in full (other than
indemnity obligations that by their own terms survive termination of the Credit
Agreement):

5.1 Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of the Administrative Agent, and at the sole
expense of the Grantors, each Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as the Administrative Agent may reasonably request to obtain the full
benefits of this Security Agreement and of the rights and powers herein
granted., including, without limitation, (a) using its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
grant of a security interest to the Administrative Agent in any material
Contract or License held by any Grantor or in which any Grantor has any rights
not heretofore assigned, (b) filing any financing statements, amendments or
continuation statements under the UCC with respect to the security interests
granted hereby, (c) filing or cooperating with the Administrative Agent in
filing any forms or other documents required to be filed with the United States
Patent and Trademark Office, United States Copyright Office, or any filings in
any foreign jurisdiction or under any international treaty, required to secure
or protect the Administrative Agent’s interest in the Collateral,
(d) transferring Collateral to the Administrative Agent’s possession (if a
security interest in such Collateral can be perfected and free from an adverse
claim only by possession; it being understood that stock of Immaterial
Subsidiaries is not required to be delivered hereunder), (e) filing financing
statements as consignor pursuant to Section 9-505 of the UCC (or any other then
applicable provision of the UCC) in such jurisdictions as any Grantor maintains
Inventory on consignment, (f) using its commercially reasonable efforts to
obtain waivers of liens from landlords and mortgagees as required pursuant to
the Credit Agreement, (g) using its commercially reasonable efforts to obtain
written acknowledgements from consignees, warehouse and other bailees of the
prior lien of the Administrative Agent in and to the Collateral and that such
third party is holding possession of the Collateral for the benefit of the
Administrative Agent, and (h) assisting the Administrative Agent in obtaining
control under the UCC with respect to any Collateral consisting of Deposit
Accounts (other than De Minimis Accounts), Investment Property (subject to the
limitations set forth in the Credit Agreement with respect to Equity Interests
in Foreign Subsidiaries), Letter-of-Credit Rights and Electronic Chattel Paper.
Each Grantor also hereby authorizes the Administrative Agent, to the extent not
prohibited by applicable law, to file any such financing statement, amendment or
continuation statement (including consignment filings) without the signatures of
such Grantor. If any amount in excess of $100,000 payable under or in connection
with any of the Collateral is or shall become evidenced by any Instrument, such
Instrument, other than checks and notes received in the ordinary course of any
Grantor’s business, shall be duly endorsed in a manner reasonably satisfactory
to the Administrative Agent and delivered to the Administrative Agent promptly
upon any Grantor’s receipt thereof.

5.2 Maintenance of Records. Each Grantor shall keep and maintain at such
Grantor’s own cost and expense reasonably satisfactory and complete records of
the Collateral. If requested by the Administrative Agent, all Chattel Paper
shall be marked with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Wells Fargo
Bank, National Association, as Administrative Agent, created by that certain
Security Agreement, dated as of November 14, 2008, in favor of Wells Fargo Bank,
National Association, as Administrative Agent, as the same may thereafter from
time to time be amended, modified, supplemented or restated.”

5.3 Indemnification. In any suit, proceeding or action brought by or against the
Administrative Agent or any Lender relating to any Collateral, including,
without limitation, any Account, Chattel Paper, Contract, General Intangible,
Instrument or Document for any sum owing thereunder, or to enforce any provision
of any Account, Chattel Paper, Contract, General Intangible, Instrument or
Document, each Grantor shall jointly and severally indemnify and keep the
Administrative Agent harmless from and against all expense, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of the obligor thereunder arising out of a breach by any
Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from any Grantor, except to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have been caused
by the gross negligence or willful misconduct of the Administrative Agent or a
breach by the Administrative Agent or any Lender of its obligations under the
Credit Documents, and all such obligations of the Grantors shall be and remain
enforceable against and only against the Grantors and shall not be enforceable
against the Administrative Agent.

5.4 Limitation on Liens on Collateral. No Grantor shall create, permit or suffer
to exist, and shall defend the Collateral against and take such other action as
is necessary to remove, any lien on the Collateral, except the Permitted Liens.
Each Grantor shall, jointly and severally, further defend the right, title and
interest of the Administrative Agent in and to any of any Grantor’s rights under
the Chattel Paper, Contracts, Documents, General Intangibles, Instruments and
Investment Property and to the Equipment and Inventory and in and to the
Proceeds thereof against the claims and demands of all Persons whomsoever.

5.5 Limitations on Modifications of Accounts, Etc. Upon the occurrence and
during the continuation of any Event of Default, no Grantor shall, without the
Administrative Agent’s prior written consent, grant any extension of the time of
payment of any of the Accounts, Chattel Paper, Instruments or amounts due under
any Contract or Document, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon other than
trade discounts, extensions, settlements, other accommodations and rebates
granted in the ordinary course of such Grantor’s business.

5.6 Maintenance of Insurance. Each Grantor shall maintain with reputable
insurance companies, the insurance policies with coverage provisions as set
forth in Section 5.01(d) of the Credit Agreement.

5.7 Limitations on Disposition. Each Grantor shall keep the Collateral
identifiable from other property located on the same premises as the Collateral
and no Grantor shall sell, lease, license outside the ordinary course of its
business, transfer or otherwise dispose of any of the Collateral except as
permitted by Section 5.02(c) of the Credit Agreement.

5.8 Further Identification of Collateral. Each Grantor shall, if so requested by
the Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent shall reasonably request, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

5.9 Notices. Each Grantor shall advise the Administrative Agent promptly, in
reasonable detail, of (a) any material lien, other than Permitted Liens,
attaching to or asserted against any of the Collateral, (b) any material change
in the composition of the Collateral and (c) the occurrence of any other event
which could reasonably be expected to result in a Material Adverse Effect with
respect to the Collateral or on the security interest created hereunder.

5.10 Right of Inspection and Audit. Each Grantor shall permit the Administrative
Agent such rights of inspection and audit as provided in the Credit Agreement.

5.11 Continuous Perfection. No Grantor shall change its name in any manner
unless such Grantor shall have given the Administrative Agent at least thirty
(30) days’ prior written notice thereof and shall have taken all action (or made
arrangements to take such action substantially simultaneously with such change
if it is impossible to take such action in advance) necessary or reasonably
requested by the Administrative Agent to amend such financing statement or
continuation statement so that it is not seriously misleading.

5.12 Authorizations with Respect to Financing Statements, etc. Each Grantor
hereby irrevocably authorizes the Administrative Agent at any time and from time
to time to file in any filing office in any UCC jurisdiction any initial
financing statements and amendments thereto that (i) indicate the Collateral
(A) as “all assets” of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC of such jurisdiction, or (B) as being of an equal or
lesser scope or with greater detail, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (B) in the case of a financing
statement filed as a fixture filing or indicating any Collateral as as-extracted
collateral or timber to be cut, a sufficient description of the real property to
which such Collateral relates. Each Grantor agrees to furnish any such
information to the Administrative Agent promptly upon request. Each Grantor also
ratifies its authorization for the Administrative Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

5.13 Terminations and Amendments Not Authorized. Each Grantor acknowledges that
it is not authorized to file any amendment or termination statement with respect
to any financing statement relating to any security interest granted hereunder
without the prior written consent of the Administrative Agent and agrees that it
will not do so without the prior written consent of the Administrative Agent,
subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

5.14 Pledged Collateral.

(a) Each Grantor shall deliver to the Administrative Agent, all certificates or
Instruments representing or evidencing any Pledged Collateral, whether now
existing or hereafter acquired, in suitable form for transfer by delivery or, as
applicable, accompanied by such Grantor’s endorsement, where necessary, or duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent; provided that
Grantors shall not be required to deliver the capital stock of Immaterial
Subsidiaries or Foreign Subsidiaries not required to be delivered pursuant to
Section 5.01(i) of the Credit Agreement. The Administrative Agent shall have the
right, after and during the continuation of an Event of Default, in its sole
discretion, with notice to the applicable Grantor, to transfer to or to register
in its name or in the name of its nominees any or all of the Pledged Collateral.
The Administrative Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing any of the Pledged
Collateral for certificates or instruments of smaller or larger denominations.

(b) Except as provided in Section 7, each Grantor shall be entitled to receive
all cash dividends and cash distributions paid in respect of the Pledged
Collateral to the extent permitted to be paid by the Credit Agreement (other
than liquidating or distributing dividends or distributions) with respect to the
Pledged Collateral.

(c) Except as provided in Section 7 and until receipt of the written notice
referred to in Section 7(a)(iii), such Grantor will be entitled to exercise all
voting, consent and corporate rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Security
Agreement, any other Credit Document.

(d) Except as permitted under the Credit Agreement, no Grantor shall grant
control over any Investment Property to any Person other than the Administrative
Agent.

(e) In the case of each Grantor which is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Security Agreement relating to
the Pledged Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it and consents to such pledge of such Pledged
Collateral. In the case of each Grantor which is a partner in a partnership,
such Grantor hereby consents to the extent required by the applicable
partnership agreement to the pledge by each other Grantor, pursuant to the terms
hereof, of the pledged partnership interests in such partnership and to the
transfer of such pledged partnership interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted partner in such partnership with all the rights, powers and
duties of a general partner or a limited partner, as the case may be. In the
case of each Grantor which is a member of a limited liability company, such
Grantor hereby consents to the extent required by the applicable limited
liability company agreement to the pledge by each other Grantor, pursuant to the
terms hereof, of the pledged limited liability company interests in such limited
liability company and to the transfer of such pledged limited liability company
interests to the Administrative Agent or its nominee and to the substitution of
the Administrative Agent or its nominee as a substituted member of the limited
liability company with all the rights, powers and duties of a member of the
limited liability company in question.

SECTION 6. The Administrative Agent’s Appointment as Attorney-in-Fact.

(a) Subject to Section 6(b) below, each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent, and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, from time to time at the
Administrative Agent’s discretion, for the purpose of carrying out the terms of
this Security Agreement, to take any and all appropriate action and to execute
and deliver any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Security Agreement and, without
limiting the generality of the foregoing, hereby gives the Administrative Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor to do the following:

(i) to ask, demand, collect, receive and give acquittances and receipts for any
and all monies due or to become due under any Collateral and, in the name of
such Grantor or in its own name to take possession of, endorse and collect any
checks, drafts, notes, acceptances or other Instruments for the payment of
monies due under any Collateral and to file any claim or to take or commence any
other action or proceeding in any court of law or equity or otherwise reasonably
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such monies due under any Collateral whenever payable;

(ii) to pay or discharge any liens, including, without limitation, any tax lien,
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Security Agreement and to pay
all or any part of the premiums therefor and the costs thereof, which actions
shall be for the benefit of the Administrative Agent and not any Grantor; and

(iii) to (1) direct any person liable for any payment under or in respect of any
of the Collateral to make payment of any and all monies due or to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct, (2) receive payment of any and all monies, claims and other
amounts due or to become due at any time arising out of or in respect of any
Collateral, (3) sign and endorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against Grantors, assignments,
verifications and notices in connection with Accounts and other Instruments and
Documents constituting or relating to the Collateral, (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral, (5) defend any suit, action or
proceeding brought against any Grantor with respect to any Collateral,
(6) settle, compromise or adjust any suit, action or proceeding described above
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (7) sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and to do, at the Administrative Agent’s option and
the Grantors’ expense, at any time, or from time to time, all acts and things
which the Administrative Agent may reasonably deem necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s security
interest therein in order to effect the intent of this Security Agreement, all
as fully and effectively as Grantors might do.

(b) The Administrative Agent agrees that, except upon the occurrence and during
the continuation of an Event of Default, it shall not exercise the power of
attorney or any rights granted to the Administrative Agent pursuant to this
Section 6. Each Grantor hereby ratifies, to the extent not prohibited by
applicable law, all that said attorney shall lawfully do or cause to be done by
virtue hereof. The power of attorney granted pursuant to this Section 6 is a
power coupled with an interest and shall be irrevocable until the Secured
Obligations are completely and indefeasibly paid and performed in full.

(c) The powers conferred on the Administrative Agent hereunder are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent to exercise any such powers. Other
than the exercise of reasonable care in the custody and preservation of the
Collateral while being held by the Administrative Agent hereunder and to account
for all proceeds thereof, the Administrative Agent shall have no duty as to any
Collateral, including any responsibility for (a) taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral or (b) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Investment Property, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters. Without limiting the generality of the preceding
sentence, the Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property or if it takes such action as any
Grantor reasonably requests in writing at times other than upon the occurrence
and during the continuance of any Event of Default.; provided, however, that
failure of the Administrative Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care. The
Administrative Agent shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees, agents or representatives shall be
responsible to the Grantors for any act or failure to act, except for its own
gross negligence or willful misconduct as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(d) Each Grantor authorizes the Administrative Agent, at any time and from time
to time upon the occurrence and during the continuation of any Event of Default
and after or concurrently with the giving of notice of its intent to exercise
its rights under this Section 6(d), to (i) communicate in its own name with any
party to any Contract with regard to the assignment of the right, title and
interest of any Grantor in and under the Contracts hereunder and other matters
relating thereto and (ii) execute, in connection with the sale of Collateral
provided for in Section 7, below, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.

(e) If any Grantor fails to perform or comply with any of its agreements
contained herein and the Administrative Agent, as provided for by the terms of
this Security Agreement, shall perform or comply, or otherwise cause performance
or compliance, with such agreement, the expenses, including attorneys’ fees and
costs, of the Administrative Agent incurred in connection with such performance
or compliance, shall be payable by the Grantors to the Administrative Agent
within ten (10) Business Days of demand and shall constitute Secured Obligations
secured hereby.

SECTION 7. Rights and Remedies Upon Default.

(a) If any Event of Default shall occur and be continuing, the Administrative
Agent may exercise, in addition to all other rights and remedies granted to it
under this Security Agreement, the Credit Agreement, the other Credit Documents
and under any other instrument or agreement securing, evidencing or relating to
the Secured Obligations, all rights and remedies of a secured party under
applicable law, including, without limitation, the UCC. Without limiting the
generality of the foregoing, each Grantor expressly agrees that in any such
event the Administrative Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon the Grantors or any other person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent not prohibited by the UCC and other applicable
law), shall have the right to collect the Proceeds from all Collateral
(including, without limitation, dividends or distributions on Pledged
Collateral) and may (i) reclaim, take possession, recover, store, maintain,
finish, repair, prepare for sale or lease, ship, advertise for sale or lease and
sell or lease (in the manner provided for herein) the Collateral, and in
connection with liquidation of the Collateral and collection of the accounts
receivable pledged as Collateral, use any trademark, trade name, trade style,
copyright, or process used or owned by any Grantor; (ii) forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, assign, give an option or options to purchase or sell
or otherwise dispose of and deliver said Collateral (or contract to do so), or
any part thereof, in one or more parcels at public or private sale or sales, at
any exchange or broker’s board or at any of the Administrative Agent’s offices
or elsewhere on such commercially reasonable terms and in such commercially
reasonable manner as the Administrative Agent may determine, for cash or on
credit or for future delivery without assumption of any credit risk and
(iii) after or concurrently with the giving of written notice to the Borrower of
its intent to exercise its rights under this Section 7(a), exercise (A) all
voting, consent, corporate and other rights pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any issuer of securities pledged hereunder, the right to deposit
and deliver any and all of the Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. Each Grantor authorizes the Administrative Agent, on the terms set forth
in this Section 7, to enter the premises where the Collateral is located, to
take possession of the Collateral, or any part of it, and to pay, purchase,
contest, or compromise any encumbrance, charge, or lien which, in the opinion of
the Administrative Agent, appears to be prior or superior to its security
interest. The Administrative Agent shall have the right upon any such public
sale or sales, and, to the extent not prohibited by applicable law, upon any
such private sale or sales, to purchase the whole or any part of said Collateral
so sold, free of any right or equity of redemption, which equity of redemption
each Grantor hereby releases. The Administrative Agent may sell the Collateral
without giving any warranties as to the Collateral and may specifically disclaim
any warranties of title, which procedures shall not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at any Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale as provided in
Section 7(g), below, and Grantors shall remain liable for any deficiency
remaining unpaid after such application, and only after so paying over such net
proceeds and after the payment by the Administrative Agent of any other amount
required by any provision of law, including Section 9-608(a)(1)(C) of the UCC
(or any other then applicable provision of the UCC), need the Administrative
Agent account for the surplus, if any, to the Grantors. To the maximum extent
not prohibited by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent arising out of the repossession,
retention or sale of the Collateral except such as are determined by a final,
non-appealable judgment of a court of competent jurisdiction to arise out of the
gross negligence or willful misconduct of the Administrative Agent. Each Grantor
agrees that the Administrative Agent need not give more than ten (10) days’
prior written notice (which notification shall be deemed given in accordance
with the Credit Agreement) of the time and place of any public sale or of the
time after which a private sale may take place and that such notice is
reasonable notification of such matters. Grantors shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which the Administrative Agent and the
Lenders are entitled, and Grantors shall also be liable for the attorneys’ fees
or costs of any attorneys employed by the Administrative Agent to collect such
deficiency.

(b) As to any Collateral constituting certificated securities or uncertificated
securities, if, at any time when the Administrative Agent shall determine to
exercise its right to sell the whole or any part of such Collateral hereunder,
such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under Securities Act of 1933, as amended
(as so amended the “Act”), the Administrative Agent may, in its discretion
(subject only to applicable requirements of law), sell such Collateral or part
thereof by private sale in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable, but subject to the other
requirements of this Section 7(b), and shall not be required to effect such
registration or cause the same to be effected. Without limiting the generality
of the foregoing, in any such event the Administrative Agent may, in its sole
discretion, (i) in accordance with applicable securities laws, proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof could be or shall have been filed
under the Act; (ii) approach and negotiate with a single possible purchaser to
effect such sale; and (iii) restrict such sale to a purchaser who will represent
and agree that such purchaser is purchasing for its own account, for investment,
and not with a view to the distribution or sale of such Collateral or part
thereof. In addition to a private sale as provided above in this Section 7(b),
if any of such Collateral shall not be freely distributable to the public
without registration under the Act at the time of any proposed sale hereunder,
then the Administrative Agent shall not be required to effect such registration
or cause the same to be effected but may, in its sole discretion (subject only
to applicable requirements of law), require that any sale hereunder (including a
sale at auction) be conducted subject to such restrictions as the Administrative
Agent may, in its sole discretion, deem necessary or appropriate in order that
such sale (notwithstanding any failure so to register) may be effected in
compliance with the Bankruptcy Code and other laws affecting the enforcement of
creditors’ rights and the Act and all applicable state securities laws. In order
to permit the Administrative Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(i) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all such proxies, dividend payment orders
and other instruments as the Administrative Agent may from time to time
reasonably request and (ii) without limiting the effect of clause (i) above,
each Grantor hereby grants to the Administrative Agent an irrevocable proxy to
vote all or any part of the Pledged Collateral and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Collateral
would be entitled (including giving or withholding written consents of
shareholders, partners or members, as the case may be, calling special meetings
of shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall terminate upon the earlier of the
payment in full of the Secured Obligations or the cure of the Event of Default.
During the occurrence and continuation of any Event of Default, each Grantor
hereby expressly authorizes and instructs each issuer of any Pledged Collateral
pledged hereunder by such Grantor to (i) comply with any instruction received by
it from the Administrative Agent in writing that (A) states that an Event of
Default has occurred and is continuing and (B) is otherwise in accordance with
the terms of this Security Agreement, without any other or further instructions
from such Grantor, and each Grantor agrees that such issuer shall be fully
protected in so complying and (ii) unless otherwise expressly permitted hereby,
pay any dividends or other payments with respect to the Pledged Collateral
directly to the Administrative Agent.

(c) Each Grantor agrees that in any sale of any of such Collateral, whether at a
foreclosure sale or otherwise, the Administrative Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and each Grantor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Administrative Agent be liable nor accountable to any Grantor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.

(d) Each Grantor also agrees to pay all fees, costs and expenses of the
Administrative Agent, including, without limitation, attorneys’ fees and costs,
incurred in connection with the enforcement of any of its rights and remedies
hereunder.

(e) Each Grantor hereby waives presentment, demand, protest or any notice (to
the maximum extent not prohibited by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

(f) Each Grantor agrees that a breach of any covenants contained in this
Section 7 will cause irreparable injury to the Administrative Agent, that in
such event the Administrative Agent and would have no adequate remedy at law in
respect of such breach and, as a consequence, agrees that in such event each and
every covenant contained in this Section 7 shall be specifically enforceable
against the Grantors, and each Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that the Secured Obligations are not then due and payable.

(g) The proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by the Administrative Agent as set
forth in the Credit Agreement.

SECTION 8. Limitation on the Administrative Agent’s Duty in Respect of
Collateral. The Administrative Agent shall be deemed to have acted reasonably in
the custody, preservation and disposition of any of the Collateral if it
complies with the obligations of a secured party under Section 9-207 of the UCC
(or any other then applicable provision of the UCC).

SECTION 9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s property and assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 10. Miscellaneous.

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Grantors
(care of the Borrower) or the Administrative Agent under this Security Agreement
shall be given as provided in Section 8.01 of the Credit Agreement.

10.2 Partial Invalidity. If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

10.3 Headings. The section headings and captions appearing in this Security
Agreement are included solely for convenience of reference and are not intended
to affect the interpretation of any provision of this Security Agreement.

10.4 No Waiver; Cumulative Remedies.

(a) The Administrative Agent shall not by any act, delay, omission or otherwise
be deemed to have waived any of its rights or remedies hereunder or under the
Credit Agreement or the other Credit Documents, nor shall any single or partial
exercise of any right or remedy hereunder or thereunder on any one or more
occasions preclude the further exercise thereof or the exercise of any other
right or remedy under any of the Credit Documents.

(b) The rights and remedies hereunder provided or provided under the Credit
Agreement or the other Credit Documents are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law or by any of the other Credit Documents.

10.5 Time is of the Essence. Time is of the essence for the performance of each
of the terms and provisions of this Security Agreement.

10.6 Termination of this Security Agreement. Subject to Section 9, above, this
Security Agreement shall terminate upon the full, complete and final payment of
the Secured Obligations and the termination of the Revolving Loan Commitments
under the Credit Agreement. Upon (i) any sale, transfer or other disposition
permitted by the Credit Documents or (ii) the effectiveness of any written
consent to the release of the security interest in any Collateral pursuant to
Section 8.04 of the Credit Agreement, the security interest in such Collateral
shall be automatically released. In addition, if any of the equity interests in
any Grantor is sold, transferred or otherwise disposed of pursuant to a
transaction permitted by the Credit Documents and, immediately after giving
effect thereto, such Grantor shall no longer be a Subsidiary, then the
Administrative Agent shall, at the expense of the Grantors, execute a release
regarding such Grantor’s obligations under this Security Agreement and the
Collateral held by such Subsidiary. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to the applicable Grantor, at Grantors’ cost and expense, all Uniform
Commercial Code termination statements, release statements and similar documents
that such Grantor may reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Article shall
be without recourse to or warranty by the Administrative Agent or any other
secured party.

10.7 Successors and Assigns. This Security Agreement and all obligations of the
Grantors hereunder shall be binding upon the successors and assigns of the
Grantors, and shall, together with the rights and remedies of the Administrative
Agent hereunder, inure to the benefit of the Administrative Agent, the Lenders,
each Affiliate of a Lender party to a Lender Rate Contract or providing Lender
Bank Products and their respective successors and assigns; except that no
Grantor may assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender.
Any assignment or transfer in violation of the foregoing shall be null and void.
The Lenders and the Administrative Agent may disclose this Security Agreement as
provided in the Credit Agreement.

10.8 Further Indemnification. Each Grantor, jointly and severally, agrees to
pay, and to save the Administrative Agent harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all excise,
sales or other similar taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Security Agreement.

10.9 Amendments, Etc. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Security Agreement, no approval
or consent thereunder, and no consent to any departure by any Grantor therefrom,
may in any event be effective unless in writing signed by the Administrative
Agent with the written approval of the Required Lenders, and then only in the
specific instance and for the specific purpose given and any such amendment,
modification, supplement, extension, termination or waiver shall be binding upon
the Administrative Agent, each holder of Secured Obligations and the Grantors;
and, without the approval in writing of all the Lenders, no amendment,
modification, supplement, termination, waiver or consent may be effective as to
the matters set forth in the Credit Agreement, including, without limitation,
the release of any Grantor.

10.10 ENTIRE AGREEMENT. THIS SECURITY AGREEMENT REPRESENTS THE COMPLETE AND
FINAL AGREEMENT AMONG THE GRANTORS AND THE ADMINISTRATIVE AGENT AND SUPERSEDES
ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, ON THE SUBJECT MATTER HEREOF AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE GRANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS.

10.11 Governing Law. This Security Agreement shall be governed by, construed and
enforced in accordance with, the internal law of the State of New York without
reference to conflicts of law rules other than Section 5-1401 of the General
Obligations Law of the State of New York except that matters concerning the
validity and perfection of a security interest shall be governed by the conflict
of law rules set forth in the UCC. Each Grantor hereby consents to the
application of New York civil law to the construction, interpretation and
enforcement of this Security Agreement, and to the application of New York civil
law to the procedural aspects of any suit, action or proceeding relating
thereto, including, but not limited to, legal process, execution of judgments
and other legal remedies.

10.12 Counterparts. This Security Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by facsimile, “PDF” or similar electronic format of an executed
counterpart of this Security Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart.

10.13 No Continuing Liability. Notwithstanding any provision of this Security
Agreement or any other Credit Document or any exercise by the Administrative
Agent of any of its rights hereunder or thereunder (including, without
limitation, any right to collect or enforce any Collateral), neither the
Administrative Agent nor any Lender shall assume or be considered to have
assumed any liability to perform such obligations and duties or to enforce any
of the Grantors’ rights in connection with the Collateral.

10.14 Additional Grantors. If, pursuant to the terms and conditions of the
Credit Agreement, the Borrower shall be required to cause any Domestic
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Administrative Agent a Joinder Agreement in the
form of Annex I and shall thereafter for all purposes be a party hereto and have
the same rights, benefits and obligations as a Grantor party hereto on the
Closing Date and shall be deemed to have pledged and granted to the
Administrative Agent for itself and for the pro rata benefit of the Lenders and
any Affiliate of a Lender party to a Lender Rate Contract or providing Lender
Bank Products the security interest described in such Joinder Agreement and
Section 2 hereof.

10.15 Additional Provisions. The Borrower hereby acknowledges and agrees that
the jury trial waiver, consent to jurisdiction and other provisions in
Sections 8.09 and 8.12 of the Credit Agreement apply to this Security Agreement
as to the Borrower and are incorporated herein as though set forth in full. Each
Grantor that is a Guarantor hereby acknowledges and agrees that the jury trial
waiver, consent to jurisdiction and other provisions in Sections 4.12 and 4.13
of the Guaranty apply to this Security Agreement as to the Guarantors and are
incorporated herein as though set forth in full.

[This Space Intentionally Left Blank]

1 IN WITNESS WHEREOF, the Grantors and the Administrative Agent have caused this
Security Agreement to be executed as of the day and year first above written.

VALUECLICK, INC.,
a Delaware corporation

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


HI-SPEED MEDIA, INC.,


a California corporation

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


WEB MARKETING HOLDINGS, LLC,


a Delaware limited liability company

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


WEB CLIENTS, LLC


a Delaware limited liability company

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


I-DEAL DIRECT INTERACTIVE, LLC,


a Pennsylvania limited liability company

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


MEZI MEDIA, INC.


a California corporation

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


SEARCH123.COM INC.


a California corporation

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


MEDIAPLEX, INC.


a Delaware corporation

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


BE FREE, INC.


a Delaware corporation

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


COMMISSION JUNCTION, INC.


a Delaware corporation

By: /s/ JOHN PITSTICK
Name: John Pitstick
Title: CFO


WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

      By: /s/ JAMIE RIGGS
 

Name:
  Jamie Riggs

2